DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the Specification in [0019], describes an arc 120 that is not shown in Fig. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “411” has been used to designate both the Input Command Buffer and Alternate Command Buffer of Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  The specification discloses in [0042] and Fig. 4:  
a thread generator 323.  But Fig. 4 shows the thread generator as 423.  
thread processors 330.  But Fig. 4 shows the thread processors 1030.  
a thread scheduler 335.  But Fig. 4 shows the thread scheduler as 435.  
an output buffer allocator and initializer 325.  But, Fig. 4 shows the output buffer allocator and initializer as 425.  
a thread tracker 327, which is not shown in Fig. 4 (or any other figures).
an output command buffer write pointer update control 329.  But, Fig. 4 shows the output command buffer write pointer update as 429.
an output command buffer 312.  But, Fig. 4 shows the output command buffer as 412.
Appropriate correction is required.
The disclosure is objected to because of the following informalities:  
The specification discloses in [0050] and Fig. 6:  write commands for the nodes 602, 603, 640.  But, Fig. 6 illustrates nodes 602, 603, and 604.  There is no node 640.  For examination purposes, Examiner interprets “nodes 602, 603, 640” as nodes 602, 603, 604.  
The specification discloses in [0051], 
“For example, node 602 generates write command for node 605.  Nodes 603, 602 do not generate write commands for the nodes 605.”  These two sentences contradict each other.  For examination purposes, Examiner interprets “Nodes 603, 602” as nodes 603, 604.    
“The nodes 603, 603 only generate data for the node 605.”  603 is listed twice.  For examination purposes, Examiner interprets this as nodes 603, 604.  
Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.   
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: scheduler, command parser, thread generator and thread manager in claim 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The specification discloses:  
in [0020] – “ The scheduler is composed of physical hardware stages each of which schedules the threads for all the nodes at a particular depth in the graph.”  The corresponding structure is the physical hardware stages of the scheduler.  
in the Summary – “Each stage includes a command parser operative to interpret commands within a corresponding input command buffer... and a thread generator coupled to the command parser.”  The corresponding structure is the physical hardware stage, which include the command parser and the thread generator.  
in [0025] – “… each stage of the graph streaming processor includes a physical piece of hardware in a thread manager which is responsible for scheduling the threads corresponding to the nodes at a particular depth… ”  The corresponding structure is the physical piece of hardware in the thread manager.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  References Theimer et al. U.S. Patent No. 9,639,589, Ahmed et al. U.S. Pub. No. 2015/0347509, Sabne et al. U.S. Pub. No. 2015/0205590, Duluk, Jr. et al. U.S. Pub. No. 2011/0072245, Babayan et al. 2014/0208074, Chan et al. U.S. Pub. No. 2014/0082118, Wang et al. U.S. Pub. No. 2017/0329643, Brooker U.S. Patent No. 9,032,165 are made of record as teaching the art of reduction of a number of stages of a graph streaming processor.  However, none of the prior art teaches or suggests:  
from claim 1 – “where the processing of the plurality of thread for each stage includes storing write commands in the corresponding output command buffer when a first node of the plurality of threads of the stage writes greater than a threshold number of write commands for at least one node of a next stage, and storing the write commands in the alternate command buffer of the stage when a second node of the stage writes less the threshold number of write commands for at least one other node of the stage.”
from claim 11 – “wherein the processing of the plurality of thread for each stage comprises:  storing write commands in the corresponding output command buffer when a first node of the plurality of threads of the stage writes greater than a threshold number of write commands for at least one node of a next stage; and storing the write commands in the alternate command buffer of the stage when a second node of the stage writes less the threshold number of write commands for at least one other node of the stage.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612